IN THE COURT OF APPEALS OF TENNESSEE
                                 AT NASHVILLE
                               Assigned on Briefs December 14, 2000

                  PETER GREER v. TENNESSEE DEPARTMENT OF
                            CORRECTION, ET AL.

                        Appeal from the Chancery Court for Davidson County
                         No. 99-1368-I   Irvin H. Kilcrease, Jr., Chancellor



                         No. M2000-00222-COA-R3-CV - Filed April 17, 2002


This appeal involves a dispute between a prisoner and the Tennessee Department of Correction
regarding a change in the way the Department reports pre-trial sentence credits. Believing that the
change increased the length of his sentence, the prisoner filed suit in the Chancery Court for
Davidson County to rescind the change. The trial court concluded that the change had not altered
the prisoner’s sentence expiration date and dismissed the petition. We affirm.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

WILLIAM C. KOCH, JR., J., delivered the opinion of the court, in which WILLIAM B. CAIN and
PATRICIA J. COTTRELL, JJ., joined.

Peter Greer, Henning, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; Michael E. Moore, Solicitor General; and Dawn
Jordan, Assistant Attorney General, for the appellees, Tennessee Department of Correction and
Donal Campbell.

                                        MEMORANDUM OPINION1

                                                         I.



       1
           Tenn. Ct. Ap p. R. 10(b) provides:

       The Court, with the concurrence of all judges participating in the case, may affirm , reverse or modify
       the actions of the trial court by memorandum opinion when a formal opinion would have no
       precedential value. W hen a case is decided by memorandum opinion it shall be designated
       “MEMORANDUM OPINION,” shall not be published, and shall not be cited or relied on for any
       reason in a subsequent unrelated case.
        On January 4, 1996, Peter Greer was sentenced by the Criminal Court for Shelby County to
serve fifteen years for second degree murder. He had been incarcerated in a local jail for some time
while awaiting trial. Accordingly, when he was delivered over to the custody of the Department of
Correction, the Department gave Mr. Greer 1,361 days of pre-trial jail credit and 360 days of pre-
trial behavior credit. As was its custom at the time, the Department used these credits to set Mr.
Greer’s “sentence effective date.” Thus, even though Mr. Greer had been sentenced on January 4,
1996, the effective date of his sentence reflected on the Department’s records was April 19, 1991.
Based on the April 19, 1991 sentence effective date, the Department also calculated Mr. Greer’s
sentence expiration date as October 21, 2005 and his final expiration date as April 19, 2006.2

        The practice of using a prisoner’s pre-trial behavior sentence credits to set the “sentence
effective date” led to confusion because it caused many prisoners to have sentence effective dates
that were earlier than the date of their offense.3 In June 1997, the Department stopped applying pre-
trial behavior sentence credits to the sentence effective dates and began applying them to the release
eligibility and sentence expiration dates instead. As a result of this policy change, Mr. Greer’s
sentence effective date was changed from April 19, 1991 to April 13, 1992. The change did not
affect either Mr. Greer’s sentence expiration date or his final expiration date.

        When Mr. Greer discovered this change in 1998, he became convinced that the Department
had somehow increased the amount of time he would be required to spend in prison. Accordingly,
after exhausting all his internal administrative appeals, he filed a petition in the Chancery Court for
Davidson County seeking an order directing the Department to “immediately perform its mandatory
affirmatively imposed duty to properly calculate his release eligibility date and sentence expiration
dates after adding the missing one (1) year sentence period back into his criminal sentence.”
Following an unexplained delay, the Commissioner of Correction filed a motion under Tenn. R. Civ.
P. 12 and 56 seeking dismissal of Mr. Greer’s complaint on the grounds that it was moot and because
he had sued the Commissioner of Correction rather than the Department of Correction.4 On January
7, 2000, the trial court dismissed Mr. Greer’s petition after concluding that the Department had not
altered his sentence expiration date and that he had sued the wrong party. Mr. Greer has appealed
from this decision.



         2
          The senten ce ex piration date differs from the full expiration date because the former accounts for sentence
reduction credits.

         3
             For example, Mr. Greer committed his offense on April 11, 1992, but his “sentence effective date” was Ap ril
19, 1991.

         4
           Regrettably, the case presents yet another example of the Office of the Attorney General interposing
inapplicab le and meritless dilatory defenses to lawsuits filed by prisoners rather than joining issue directly on the m erits
of the prisoner’s claim. We have repeatedly held that the Attorney General’s “improper party” defense is, as a general
matter, me ritless. See e.g., Robinson v. Clement, 65 S .W.3d 6 32, 6 35 n .2 (Tenn . Ct. App. 2 001 ); Seals v. Bowen, No.
M1999-00997-COA-R3-CV, at * 4 (Tenn. Ct. App. July 26, 2001) (No Tenn. R. App. P. 11 application filed). The
Attorney Gen eral’s mo otness claim is equally meritless. The moo tness defense necessarily concedes that the challenged
claim had merit at one time but no longer has merit because of some intervening event. In this case, Mr. Greer’s case
never had merit to begin with.

                                                             -2-
        In support of his motion for summary judgment, the Commissioner submitted an affidavit
prepared by a “prison sentence analyst” explaining the reasons for the June 1997 change in the
manner in which prisoners received pre-trial sentence behavior credits and demonstrating how this
change had not effected Mr. Greer’s sentence. The analyst stated categorically that “[t]he computer
programming did not affect Mr. Greer’s release dates, but rather changed the manner in which the
credit was applied to [the] sentences.” Mr. Greer did not present any evidence admissible under
Tenn. R. Civ. P. 56.06 to contradict this assertion. Accordingly, the Commissioner was entitled to
a summary judgment dismissing Mr. Greer’s petition because he had demonstrated that there were
no material factual disputes and that he was entitled to a judgment as a matter of law because Mr.
Greer’s release dates had not been affected.

         We affirm the dismissal of Mr. Greer’s petition solely because Mr. Greer did not present
evidence to rebut the Commissioner’s assertion that reprogramming of the Department’s computer
did not affect Mr. Greer’s release dates.5 We remand the case to the trial court for whatever further
proceedings are required. We also tax the costs of this appeal to Peter Greer and find that this appeal
is frivolous in accordance with Tenn. Code Ann. § 41-21-807(c) (Supp. 2001) and Tenn. Code Ann.
§ 41-21- 816(a)(1) (1997).



                                                                   _____________________________
                                                                   WILLIAM C. KOCH, JR., JUDGE




         5
           W e do no t agree w ith the trial court’s con clusio n that Mr. Greer sued the wrong party. However, we may
affirm a judgmen t on different grounds than those relied on by the trial court when the trial court reached the correct
result. Continental C as. Co. v. Smith, 720 S.W .2d 48, 50 (Ten n. 1986); Arnold v. City of Chattanooga, 19 S.W.3d 779,
789 (Ten n. Ct. A pp. 1 999 ); Allen v. Na tional Ba nk of Newport, 839 S.W .2d 7 63, 7 65 (Ten n. Ct. A pp. 1 992 ); Clark v.
Metropo litan Gov’t, 827 S.W .2d 312, 317 (Tenn. Ct. App . 1991).

                                                             -3-